Citation Nr: 1431022	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left heel spur.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to November 1992.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In that decision, the RO continued to deny the request to reopen the claim of service connection for residuals of foot injury (claimed as heel spurs).  Thereafter, the Veteran perfected an appeal as to this issue.  In a May 2014 rating decision, the RO reopened and granted the claim of service connection for a right heel spur; the Veteran has not challenged any aspect of this decision.  Thus, the right heel claim is not in appellate status at this time.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the matter addressed in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a September 2013 report of general information, the Veteran requested a videoconference hearing instead of a hearing at the RO as originally requested in his substantive appeal.  To date, he has not been afforded any hearing.  Thus, the Veteran should be scheduled for a videoconference hearing before the Board from the RO in Roanoke, Virginia.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Roanoke in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

